IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1407
                             Filed December 6, 2017


IN THE INTEREST OF
R.C., Minor Child,

A.C., Father,
       Appellant.
______________________________________________________________

       Appeal from the Iowa District Court for Polk County, Romonda D. Belcher,

District Associate Judge.



       A father appeals the juvenile court order terminating his parental rights.

AFFIRMED.




       Thomas A. Hurd of Glazebrook & Hurd, L.L.P., Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       ConGarry D. Williams, State Public Defender’s Office, Des Moines,

guardian ad litem for minor child.




       Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                         2


BOWER, Judge.

       A father appeals the juvenile court order terminating his parental rights.

We find there is clear and convincing evidence in the record to support

termination of the father’s rights. We also find termination is in the child’s best

interests. We affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       A.C., father, and M.C., mother, are the parents of a child, R.C., born in

2014. The parents have a history of substance abuse. The child was removed

from the parents’ care on July 28, 2016, after the mother became intoxicated and

abandoned the child near an intersection. The mother was charged with public

intoxication, child endangerment, and assault on a police officer.     The father

stated he had recently used methamphetamine and was not in a position to

safely parent the child. On removal, a hair test of the child was positive for

methamphetamine and marijuana.          The child was placed in the care of a

maternal great-aunt.

       The child was adjudicated to be in need of assistance (CINA) pursuant to

Iowa Code section 232.2(6)(c)(2) and (n) (2016). Until January 2017 the father

had very limited contact with employees of the Iowa Department of Human

Services (DHS).    The child was hospitalized in February 2017 and restraints

were necessary to keep the child from removing a tube in her nose. The parents

removed one of the restraints, the young child removed the tubing, and medical

personnel had to reinsert the tube, causing the child additional pain. In April

2017, DHS requested the father wear a drug patch and he refused. He did not
                                           3


participate in substance abuse treatment or mental health counseling. The father

was inconsistent in exercising visitation with the child.

        On May 8, 2017, the State filed a petition seeking termination of the

parents’ rights. At the termination hearing, held on July 6, 2017, the juvenile

court ordered the father to submit to a drug test that day. The test was positive

for marijuana, amphetamine, and methamphetamine. The court terminated the

father’s parental rights under section 232.116(1)(h) (2017).1 The court found

termination was in the child’s best interests, noting “ongoing concerns about the

safety of the child if returned to the care of either parent.”        The father now

appeals the termination of his parental rights.

        II.     Standard of Review

        The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).         Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusions drawn from the

evidence.      In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).           The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

        III.    Sufficiency of the Evidence

        The father claims there was not clear and convincing evidence in the

record to support termination of his parental rights. He claims the State failed to

meet its burden to show the child could not be returned to his care. He states he
1
    The mother’s parental rights were also terminated. She has not appealed.
                                            4


has a close bond with the child. He claims there was no evidence to show any

substance abuse or mental health concerns would prevent him from caring for

the child.

         We find there is sufficient evidence in the record to support termination of

the father’s parental rights. At the time of removal, the father told social workers

he   could     not   safely parent    the   child because      he   had been      using

methamphetamine. He refused the only drug testing request during the case, in

April 2017. He did not participate in treatment for substance abuse. On the day

of the termination hearing, the father tested positive for multiple controlled

substances. We conclude the evidence shows the child could not be safely

returned to the father’s care because he has not taken any steps to address his

substance abuse issues.

         IV.    Best Interests

         The father claims termination of his parental rights is not in the child’s best

interests. In determining children's best interests, we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2); In re P.L., 778 N.W.2d 33, 39 (Iowa

2010).

         We find termination of the father’s parental rights is in the child’s best

interests. Although the child was removed in July 2016, the father had very

limited contact with DHS until January 2017. Initially, he did not attend any visits

or participate in any services. Even after he began attending visits with the child
                                         5


in February 2017, he continued to be inconsistent in attendance—sometimes

missing visits and sometimes arriving late.       The father’s actions regarding

visitation and in failing to address his substance abuse problems show he was

unable to meet the needs of the child.

      We affirm the decision of the juvenile court.

      AFFIRMED.